Citation Nr: 0218010	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  96-05 777	)	DATE
	)
	)
                                
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He died on November [redacted], 1992, and the 
appellant is his mother.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied the 
benefits sought on appeal.  The Board originally addressed 
this appeal in December 2000, when it was determined that 
additional development was necessary.  Accordingly, the 
claim was remanded to the RO.  The RO has completed the 
requested development, but continued the denial of 
benefits sought.  As such, this matter is returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran died of a broken neck sustained in a fall.  
His death was deemed an accident by the medical examiner.

3.  The veteran was not service-connected for any 
disabilities at the time of his death.

4.  The veteran was not treated for or diagnosed with 
post-traumatic stress disorder during his lifetime.

5.  The veteran's death was not caused by a service-
connected disability, including post-traumatic stress 
disorder.


CONCLUSION OF LAW

A service-connected disability was not the principal or a 
contributory cause of the veteran's death.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify an appellant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the appellant as to whose responsibility it is to 
obtain the needed information.  The appellant was informed 
of the requirements of the VCAA specifically and in detail 
in a Board remand dated in December 2000, and again in a 
September 2002 supplemental statement of the case.  The 
appellant was also specifically requested to identify 
certain information for VA to assist in obtaining in the 
Board's December 2000 remand and in a letter dated in 
February 2001.  The Board finds that the information 
provided to the appellant specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the 
appellant was clearly notified of the evidence necessary 
to substantiate her claim, the need for her to supply 
releases in order for VA to obtain certain medical 
records, and of VA's duty to assist in obtaining any 
identified evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining medical 
evidence, attempting on several occasions to have the 
appellant complete release forms for additional medical 
evidence, and in obtaining a medical opinion regarding 
traditional Navajo spiritual treatment.  It appears that 
all known and available medical records relevant to the 
issue on appeal have been obtained and are associated with 
the appellant's claim file as she most recently indicated 
in October 2002 (through her daughter) that all requested 
information had previously been supplied and would not be 
resubmitted.  The Board also notes that the appellant and 
her representative have been accorded ample opportunity to 
present evidence and argument in support of the 
appellant's claim.  The appellant and her daughter 
testified before an RO hearing officer in October 1994, 
and have actively participated in the development of the 
claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such 
disability was either the principal or a contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).

The key facts in this case are not in dispute.  The 
appellant has submitted a number of statements from her 
family members showing that they believe the veteran 
experienced symptoms of post-traumatic stress disorder as 
a result of his combat experiences in the Republic of 
Vietnam, that he abused alcohol as a consequence of his 
psychiatric disorder, and that he fell and broke his neck 
when drunk, thus making the fall a direct result of the 
psychiatric disorder caused by military service.  The 
appellant specifically contends that the veteran would not 
have fallen and broken his neck but for the psychiatric 
disorder that he acquired as a result of his period of 
active service.

The evidence of record shows that the veteran spent 
approximately one year in the Republic of Vietnam as an 
armor crewman with the principal duty of loader.  He was 
discharged with the National Defense Service Medal, the 
Vietnam Service Medal with one bronze service star, the 
Republic of Vietnam Campaign Medal with device, and the 
Good Conduct Medal.  Although the veteran's service 
records do not indicate that he participated in combat 
with the enemy, one of his fellow servicemen reported that 
he served his entire tour in Vietnam with the veteran and 
that they encountered several fire fights.  The serviceman 
did not identify any specific stressor which the veteran 
may have encountered during his service in Vietnam and 
stated that he could not speculate as to what may have 
developed upon the veteran's return to the United States 
that may have caused an illness, problems, and the 
veteran's ultimate death.

The veteran's service medical records do not contain any 
complaints of or treatment for a psychiatric disorder.  
The discharge examination report does not contain any 
mention of a psychiatric disorder.  A VA examination 
report dated in February 1981 is also void of any 
reference to and/or diagnosis of a psychiatric disorder.  
At no time during the veteran's life did he have a 
service-connected disability. 

The veteran's brother related that the veteran seemed fine 
upon his return from service, but within two years was not 
acting like the man he knew before service.  He further 
stated that the veteran had flashbacks to Vietnam, 
difficulty sleeping because of nightmares, and that the 
veteran had hallucinations related to experiences in the 
Republic of Vietnam.  The veteran's sisters and niece also 
related a history of behavior consistent with symptoms 
generally associated with post-traumatic stress disorder 
such as an exaggerated startle response and 
hypervigilance.  The veteran's family members reported an 
extensive history of the veteran abusing alcohol and their 
belief that the veteran was medicating his symptoms of 
post-traumatic stress disorder with alcohol.

The medical evidence of record shows that the veteran was 
severely injured in an accident in 1969, when he 
apparently passed out from abusing alcohol and was struck 
by a motor vehicle.  He underwent treatment at a VA 
facility in September 1988, for alcohol abuse.  At that 
time, the veteran related a history of alcohol problems 
for most of his adult life and reported having nightmares 
of Vietnam when he had a hangover.  There was no diagnosis 
of a psychiatric disorder other than alcohol dependence 
upon discharge from the twenty-one day treatment program.

The veteran was hospitalized three times in 1991 and 1992 
for the treatment of his alcoholism.  Upon first 
admission, he related a history of alcohol abuse since the 
age of thirteen.  The veteran also reported hallucinating 
approximately three years prior to the admission and 
having a seizure once upon detoxifying his system.  He did 
not mention a history of continuing hallucinations 
regarding wartime experiences and/or any other symptoms 
that were construed as symptoms of a psychiatric disorder 
other than alcoholism.

The veteran died in November 1992.  His death certificate 
notes the cause of death as a broken neck due to a fall.  
The manner of death was deemed to be an accident by the 
medical examiner.  The death certificate also shows that 
other significant conditions were a history of 
hallucinations, alcohol abuse and seizures.

The appellant submitted statements from two Navajo medical 
people who reported performing traditional Navajo prayers 
and ceremonies to help alleviate the veteran's 
hallucinations associated with war.  The medical people 
did not render opinions regarding any psychiatric 
disorder, which may have plagued the veteran during his 
lifetime, nor was there any indication that they 
prescribed treatment for the veteran.

In April 2002, a VA medical professional reviewed the 
veteran's claims folder, including the statements from the 
veteran's family members, fellow serviceman, and from the 
Navajo medical people.  The physician acknowledged that 
the veteran's family believed the veteran used alcohol to 
avoid thoughts and nightmares associated with killing 
people in Vietnam, but stated that it was undetermined 
from the record whether the veteran used alcohol to escape 
symptoms of post-traumatic stress disorder or if 
alcoholism was the primary diagnosis.  The physician 
opined that there was not enough solid evidence directly 
to relate the symptoms described by the family to wartime 
experiences.  The examiner acknowledged that while 
traditional Navajo methods of treating an individual were 
warranted for the veteran's apparent distress, those 
methods did not constitute evidence of a psychiatric 
disorder within the meaning of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  The examiner further stated that he would not 
expect traditional Navajo methods of treatment to be 
discussed in the DSM-IV because that publication's 
guidelines and criteria were not based on such treatment.  

Given the evidence as outlined above, the Board finds that 
there is no competent medical evidence of the existence of 
post-traumatic stress disorder caused by the veteran's 
experiences during his active service.  There is no 
competent evidence that a service-connected disability 
caused the veteran to abuse alcohol.  Even assuming the 
record established the existence of post traumatic stress 
disorder that in turn caused alcohol abuse, the record 
would remain speculative as to whether these factors were 
causally related to the fall resulting in the broken neck 
and death.  The record does contain statements of medical 
history in 1991 from the veteran indicating alcohol abuse 
pre-existed service.  

In reaching this determination, the Board is not finding 
or implying any doubt about the sincerity of the belief of 
the claimant and the other lay parties who have submitted 
statements concerning their observations of the veteran 
and their belief that this death was related to service.  
The observations and opinions of lay parties, however, do 
not constitute competent evidence as to a medical 
diagnosis, nor can they provide a competent medical 
opinion as to causation.  The competent medical evidence 
on these questions that is of record is against the claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  

The statements received from the Navajo medical people do 
not contain opinions as to medical diagnoses nor do they 
suggest that the veteran's death was a result of his 
hallucinations of war experiences.  Additionally, the VA 
medical professional who reviewed the record stated that 
there was not enough evidence to directly relate symptoms 
alleged by family members to the veteran's wartime 
experiences.  It must be noted at this juncture that the 
veteran himself did not complain of psychiatric symptoms 
when examined by medical professionals, did not 
participate in psychiatric treatment for any disorder 
other than alcohol dependence, and did not make 
application for VA benefits due to a psychiatric disorder.  
The medical evidence of record shows that the veteran 
related a history of alcohol abuse since the age of 
thirteen, which would be prior to his military service, 
and to having problems with alcohol for most of his adult 
life.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's claim because 
to assume that the veteran's accidental death from a fall 
was a result of a psychiatric disorder not medically 
diagnosed requires a degree of speculation which the Board 
is not authorized to impose.  Consequently, the claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

